 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHERMAN BRANDON,                                    No. 2:17-cv-1763 DB P
12                        Plaintiff,
13             v.                                         ORDER TO SHOW CAUSE
14    M. KHALIL, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action under 42 U.S.C. § 1983. Plaintiff alleges defendants violated his rights under the

19   Americans with Disabilities Act and the Eighth Amendment.

20            By order dated November 13, 2018, plaintiff’s complaint was screened and dismissed for

21   failure to state a claim. (ECF No. 7.) Plaintiff was directed to file and amended complaint within

22   thirty days and warned that failure to file an amended complaint would result in a

23   recommendation that this action be dismissed. Thereafter, plaintiff moved for and was granted

24   two extensions of time in which to file an amended complaint. (ECF Nos. 11, 12, 13, 14.) The

25   most recent extension of time has now expired, and plaintiff has not filed an amended complaint,

26   requested additional time to file an amended complaint, or otherwise responded to the court’s

27   order.

28   ////
 1             Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

 2   order, plaintiff shall either dismiss this action or file an amended complaint. If he fails to do so

 3   the court will recommend that this action be dismissed for plaintiff’s failure to comply with court

 4   orders and failure to prosecute. See E.D. Cal. R. 110; E.D. Cal. R. 183(b); Fed. R. Civ. P. 41.

 5   DATED: May 1, 2019

 6

 7
                                                       /s/ DEBORAH BARNES
 8                                                     UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14
     DLB:12
     DLB:1/Orders/Prisoner/Civil.Rights/bran1763.osc
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
